Exhibit 10.1




CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is dated as of May 8, 2018, by and
between Methode Electronics, Inc., a Delaware corporation (together with its
subsidiaries and affiliates, the “Company”), and Theodore P. Kill (the
“Consultant”).
WHEREAS, the Consultant was a Vice President of the Company and the President of
Dabir Surfaces and has retired from the Company and Dabir Surfaces as of the
date hereof; and
WHEREAS, the Company has requested that Consultant provide such services as the
Company may reasonably request from time to time (the “Services”); and
WHEREAS, the Consultant has agreed to provide such Services, upon the terms and
subject to the conditions contained in this Agreement.
NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:
1.Engagement. The Company hereby retains Consultant to perform, and Consultant
hereby agrees to perform, upon the terms and conditions contained herein, the
Services. Consultant will provide the Services from time to time as reasonably
requested by the Company’s Chief Executive Officer or Senior Vice President.
Consultant represents and warrants to the Company that all of the Services will
be provided in a competent, professional and timely manner, and that Consultant
will comply with all applicable laws in performing the Services.
2.Compensation. In consideration of the Services, Consultant will be paid a
consulting fee of Sixteen Thousand Four Hundred Thirty One Dollars ($16,431.00)
per month. The Company will reimburse Consultant for his actual, reasonable,
out-of-pocket expenses in connection with the provision of the Services
hereunder. Consultant shall submit accurate and complete supporting documents
for reimbursement of such expenses and shall follow any policies, requirements
or directions imposed by the Company in connection with such expenses.
3.Term and Termination. Except as otherwise provided herein, the term of this
Agreement shall commence as of the date hereof and shall terminate on the
one-year anniversary of the date hereof. Either party may terminate this
Agreement early at any time upon not less than thirty (30) days prior written
notice to the other party; provided, however, that the Company shall not
terminate this Agreement early if the Company’s current Chief Executive Officer
ceases to be the Chief Executive Officer of the Company. The date on which this
Agreement terminates is referred to herein as the “Termination Date”.
4.Confidential Information. Consultant recognizes and acknowledges that he has
and may gain access to non-public, confidential and proprietary information
concerning the business, operations and/or assets of Company or its affiliates,
including by way of example and not limitation, financial information, customer,
client, advertiser and supplier information, price information, methods of
operation, products, business and marketing plans, marketing materials,
prospects, databases, personnel information, web site information, software,
passwords, business procedures and manuals, analyses, proposals, compilations,
studies, and other documents or work product prepared by or owned by Company
which contain or otherwise reflect such information. All such information is
hereinafter collectively referred to as “Confidential Information.” Confidential
Information shall also include all parts or copies of such information, and any
information derived therefrom, but shall not include information, if any, which
is or becomes a part of the public domain through no act or omission of
Consultant. Consultant agrees that he will at all times keep in strict
confidence, both during the term of this Agreement and subsequent to termination
of this Agreement, and will not during the term of this Agreement or thereafter
disclose or divulge to any person, firm or corporation, or use directly or
indirectly, for his own benefit or the benefit of others, any Confidential
Information. Consultant will not permit any person other than Company, its
authorized agents or representatives, to examine and/or make copies of any
Confidential Information prepared by Consultant or that come into Consultant’s
possession or





--------------------------------------------------------------------------------



under Consultant’s control by reason of Consultant’s Services hereunder.
Consultant will employ at least the same degree of care in protecting
Confidential Information as he employs in protecting his own most confidential
information, but not less than a reasonable degree of care. Upon termination of
this Agreement, or at any time at the request of Company, Consultant will turn
over to Company all copies of documents, papers, disks, and other printed and
electronic matter in its possession or under its control that constitute or
contain Confidential Information, or are owned by Company. In the event
Consultant receives a subpoena or other validly issued administrative or
judicial process requesting the disclosure Confidential Information, Consultant
shall promptly notify Company and tender to it the defense of such demand.
Under the federal Defend Trade Secrets Act of 2016, Consultant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made to Consultant’s attorney in relation
to a lawsuit for retaliation against the Company for reporting a suspected
violation of law; or (c) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.
5.Ownership Rights; Work Made for Hire. As between Company and Consultant,
Consultant agrees that work product, deliverables and other materials provided
by Consultant hereunder, including all intellectual property rights therein,
which Consultant makes, conceives or reduces to practice, either solely by
Consultant or jointly with others and either on or off Company’s premises, in
performing the Services for Company (“Work Product”) shall be considered to be
“work made for hire” under the U.S. Copyright Act, 17 U.S.C. §101 et seq., and
shall be owned exclusively by Company. If for any reason exclusive ownership of
all Work Product is not fully and effectively vested in Company by the preceding
terms, Consultant hereby assigns to Company, and will in the future upon
Company’s request confirm in writing such assignment to Company, all right,
title and interest Consultant may have in all portions and aspects of such Work
Products or portions thereof.
6.Restrictive Covenants. Consultant agrees that, during the Restricted Period,
he will not, directly or indirectly, as an owner, consultant, manager, employee,
associate, partner, agent or otherwise:
a)Engage in any business which competes with the Company’s business, including
its automotive and Dabir Surfaces businesses;
b)Solicit, call upon or attempt to solicit or call upon any customer, former
customer, or prospective customer of the Company with whom Consultant had
contact or about whom Consultant received trade secrets or confidential
information during the last three years of his employment with the Company or
during the term of this Agreement;
c)Recruit, solicit or otherwise induce or influence any employee or agent of the
Company to discontinue such employment or agency relationship with the Company;
d)Employ, seek to employ or cause any competitor to employ or seek to employ as
a representative or employee any person who was employed by the Company on or
after the date of Consultant’s retirement; or
e)Solicit, induce or influence any buyer, vendor, representative, supplier,
lender, lessor or any other person or entity which has a business or other
relationship with the Company, or which had on the date of this Agreement a
business or other relationship with the Company, to discontinue or reduce the
extent of its relationship with the Company, nor will he make statements or
engage in conduct which could reasonably be expected to otherwise harm such
relationship with the Company.
Consultant acknowledges that the Company, through these covenants, has attempted
to limit his right to compete only to the extent necessary to protect the
Company’s confidential and proprietary information, customer relationships,
employee relationships, goodwill and other legitimate business interests.
Consultant acknowledges that these restrictive covenants are essential to the
Company and that the Company would not enter into this Agreement absent the
restrictive covenants contained herein. The Company and Consultant agree, and it
is their express desire that, if the scope of the restrictive covenants
contained herein is determined by a court of competent jurisdiction to be overly
broad, a court shall modify and enforce the covenants to the extent that it
believes to be reasonable under the circumstances existing at the time.
For purposes of this Agreement, the Restricted Period shall commence as of the
date of this Agreement and terminate on the date six (6) months after the
Termination Date; provided, however, that if Consultant terminates this
Agreement early pursuant to the provisions of Section 3 of this Agreement, the
Restricted Period shall be in no event shorter than twelve (12) months from the
date of this Agreement. In addition, Consultant agrees that, during the
Restricted Period, unless he shall have been specifically invited in writing by
the Company, he will not in any manner, directly or indirectly (a) effect or
seek, offer or propose (whether publicly or otherwise) to effect, or cause to
participate in or in any way assist any other person to





--------------------------------------------------------------------------------



effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (i) any acquisition of any securities (or beneficial ownership
thereof) or assets of the Company or any of its subsidiaries; (ii) any tender or
exchange offer, merger or other business combination involving the Company or
any of its subsidiaries; (iii) any restructuring, liquidation or dissolution
with respect to the Company or any of its subsidiaries; or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
the Company or any of its subsidiaries; (b) form, join or in any way participate
in a “group” (as defined under the United States Securities and Exchange Act of
1934, as amended); (c) otherwise act, alone or in concert with others, to seek
to control or influence the management, Board of Directors or policies of the
Company or any of its subsidiaries; (d) take any action which might force the
Company or any of its subsidiaries to make a public announcement regarding any
of the types of matters set forth in (a) above; or (e) enter into any
discussions or arrangements with any third party with respect to any of the
foregoing.
7.Nondisparagement. Consultant will not make statements about the Company or
engage in conduct which could reasonably be expected to adversely affect the
Company’s reputation or business, including but not limited to discussing the
Company’s business with search firms, the media, industry consultants and
analysts, investors, competitors, customers, suppliers, employees, directors,
vendors or any entity that Consultant becomes employed by or affiliated with or
does consulting work for in the future.
Nothing in this Section or anything else in this Agreement or any other policy
or agreement with the Company shall be construed to prohibit Consultant from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress and any Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal laws or regulations.  Consultant is not required to obtain prior
approval or notify the Company that such reports or disclosures have been made.
Furthermore, Consultant’s cooperation with and participation in any
investigation by or action taken by, federal, state or local administrative
agencies, regulatory agencies or law enforcement agencies will not violate any
provision of this Agreement.
8.Injunctive and Other Relief. Consultant acknowledges and agrees that any
breach by Consultant of Section 4, 5, 6 or 7 of this Agreement will give rise to
irreparable injury to Company and, because of the difficulty of ascertaining the
amount of damages that would be suffered by Company in connection therewith,
money damages would be an inadequate remedy therefor. Therefore, Consultant
agrees that Company shall be entitled to equitable relief, including injunction
and specific performance, in the event of any breach of the provisions of
Section 4, 5, 6 or 7 by Consultant, in addition to all other remedies available
to Company at law or in equity. Consultant further acknowledges and agrees that
the covenants contained herein are necessary for the protection of Company’s
legitimate business interests and are reasonable in scope and content. Should
Consultant breach any of the provisions of this Agreement, in addition to any
other remedies the Company may have, the Company may cease making payments
hereunder as an offset against the damages suffered by the Company on account of
such breach, and may recover from Consultant all but $100 of the amount already
paid to Consultant under this Agreement or any other agreement between
Consultant and the Company. The provisions of Sections 4, 5, 6, 7 and this
Section 8 shall survive any termination of this Agreement. In any court action
to enforce this Agreement, the prevailing party shall be entitled to recover
from the non-prevailing party attorneys’ fees and other court costs incurred in
such action.
9.Independent Contractor. It is expressly agreed and understood that
Consultant’s relationship to Company shall be that of an independent contractor.
Nothing contained in this Agreement shall be construed to constitute Consultant
an employee or agent of Company, nor shall either party have the authority to
bind the other in any respect.
10.Right of Set-Off. In the event the Consultant is required to pay any amount
to the Company pursuant to any Company Clawback Policy or otherwise, then any
such amount may be offset against amounts to be paid by the Company to
Consultant pursuant to this Agreement.
11.Waiver of Modification. No waiver, alteration or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by the
parties.
12.Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the successors and assignees of Company. The obligations and rights
of Consultant under this Agreement are personal to him and shall not be subject
to voluntary or involuntary alienation, assignment or transfer.
13.Entire Agreement. Consultant acknowledges and agrees that his post-employment
obligations under his Employee Confidentiality and Assignment of Inventions
Agreement with the Company and any releases or similar agreements executed in
connection with his retirement and/or this Agreement shall be in addition to his
obligations under this Agreement.





--------------------------------------------------------------------------------



This Agreement together with such Employee Confidentiality and Assignment of
Inventions Agreement and any such releases and other agreements shall constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof.
14.Governing Law. This Agreement and the rights and obligations to the parties
hereto shall be interpreted and enforced in accordance with and governed by the
laws of the State of Illinois, United States of America (without giving effect
to the conflicts of laws principles thereof). The parties hereby covenant and
agree that any and all actions arising out of or related to this Agreement shall
be brought and maintained in a federal or state court sitting in Cook County,
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction
and service of process from said courts for any and all such actions.
15.Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such term or provision will be enforced to the maximum extent permitted by law
and, in any event such illegality or invalidity shall not affect the validity of
the remainder of the Agreement.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.
METHODE ELECTRONICS, INC.
By:    /s/ Andrea Barry    
Andrea Barry
Its:    Chief Human Resources Officer


CONSULTANT:
/s/ Theodore P. Kill                        
Name: Theodore P. Kill





